Citation Nr: 1014981	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-39 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left finger 
disorder.

3.  Entitlement to service connection for left otitis 
externa.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1977 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) an appeal from a June 2008 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a psychiatric disorder, left 
finger disorder, and left otitis externa.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder existed at the time of 
his entry into service, and did not permanently increase in 
severity during his period of active service.

2.  The Veteran does not have a current diagnosis of a left 
finger disorder.

3.  The Veteran does not have a current diagnosis of left 
otitis externa. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131, 1132, 1153, 
5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).

2.  The criteria for service connection for a left finger 
disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  The criteria for service connection for left otitis 
externa have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in December 2007, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claims; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009). 

Service connection for certain disorders, including 
arthritis, other organic diseases of the nervous system, and 
psychoses, may be established based upon a legal 
"presumption" by showing that they had manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Psychiatric Disorder

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service." 38 C.F.R. § 
3.306(b)(1). 

Service treatment records reveal that on June 1977 entrance 
examination, no mental disability was noted or diagnosed.  
However, in August 1979, the Veteran underwent a 
comprehensive psychiatric examination.  He was noted to have 
a history of chronic behavior problems, including multiple 
minor reports to sick call. Significantly, he had returned to 
sick call four times for a minor left finger sprain, and was 
determined to be malingering rather than presenting for a 
medical condition.  He was also cited for numerous absences 
without leave, as well as aggressive behavior towards his 
peers and superiors.  He had a court-martial pending.  It was 
noted that the Veteran had been raised by his grandparents in 
a broken home in a rough area of Memphis.  Mental status 
examination revealed no evidence of psychosis or overt 
neurosis, though there was evidence of aggressive thoughts.  
The Veteran reported a history of behavior that was 
consistent with a lifetime pattern of self-willed 
manipulation.  He was consistently nonadaptive to societal 
demands.  He denied any of his current charges, and stated 
that his superiors were abusing their authority and had 
provoked him.  He denied anything inappropriate about his 
actions.  Throughout the examination, he frequently stated 
that he was intelligent, which was felt to possibly be an 
overcompensation for an intellectual impairment.  His speech 
and comprehension pointed to some kind of intellectual 
impairment.  The psychiatrist first questioned whether the 
Veteran suffered from an adjustment disorder.  However, after 
reviewing the multitude of offensives, and evidence of a 
characterological impairment that had been developing for 
quite some time, it appeared that he was instead suffering 
from either a personality disorder and/or intellectual 
limitations.  Ultimately, the psychiatrist diagnosed the 
Veteran with passive-aggressive personality disorder, 
considered to have existed prior to enlistment, and 
recommended that the Veteran be discharged from service due 
to chronic maladaptive behavior. 

Here, although no psychiatric disorder was reported on 
entrance examination, the Veteran's 1979 comprehensive 
psychiatric evaluation resulted in a diagnosis of a 
personality disorder that was determined, based upon the 
record and the Veteran's reported pre-service history, to 
have existed prior to entry into service.  Therefore, with 
regard to his passive-aggressive personality disorder, the 
Veteran is not entitled to a presumption of soundness under 
38 U.S.C.A. § 1132 (West 2002).

With regard to the Veteran's current diagnosis of bipolar 
disorder, though not diagnosed in service or prior to 
service, the October 2008 VA examiner specifically stated 
that the Veteran had struggled with the same mental symptoms 
currently as he did in service.  He found that the symptoms 
of the Veteran's current mental disability, though 
characterized by a different diagnosis, were static and very 
reminiscent of his in-service symptoms.  The examiner 
concluded that the symptoms of the Veteran's current 
psychiatric disorder had been present since his early 
childhood, and pre-existed his entry into service.  The Board 
therefore finds that the presumption of soundness in this 
case has been rebutted by clear and unmistakable evidence 
that the manifestations of the Veteran's psychiatric disorder 
existed prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.303(c); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
psychiatric disorder was aggravated in service.   A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition.  38 C.F.R. § 3.306 (b). 

Post-service treatment records reflect that in April 2006, 
the Veteran was evaluated for obsessive compulsive skin 
scratching.  He was not aware of his continuous scratching.  
There was no evidence of delusion.  He was not overtly 
depressed and was considered not to be dangerous.  In April 
2007, the Veteran underwent psychiatric consultation in order 
to be considered for vocational rehabilitation.  At that 
time, he reported a history of chronic agitations and 
restlessness since childhood.  He reported a history of 
altercations throughout his life, and stated that most of his 
fights had been the result of perceived injustice.  He 
related his chronic aggression to his childhood.  His parents 
were young when he was born, and they felt they were unable 
to raise him.  His grandparents were verbally abusive towards 
him, and he had felt emotionally abandoned.  He stated that 
it was presently very important to him to be respected by 
others, and felt that respect should be commanded if not 
voluntarily offered.  He reported intermittent period of 
euthymia, with mood symptoms that waxed and waned.  He 
reported that in 1997, he had attended a treatment program 
for drug dependence.   After conducting mental examination of 
the Veteran, the psychiatrist diagnosed the Veteran with 
bipolar disorder I, most recent episode mixed, moderate 
severity, cannabis dependence, and antisocial traits.  

VA treatment records dated until June 2008 reflect continued 
mental health care.  The Veteran expressed a desire to talk 
about his problems, but did not want to follow a treatment 
plan or take medication for his psychiatric disorder.

On October 2008 VA examination, the Veteran reported that he 
was "lied to" in the Navy.  He stated that it had been 
promised that he would be able to become an accountant, but 
was instead assigned the position of cook.  He also reported 
a post-service history which included having served nine 
years in federal prison for bank robbery.  He reported a 
social history of having an adult son with whom he had a good 
relationship.  He had also attended college for political 
science and business administration.  He reported that he 
struggled with his aggressive tendencies and bipolar 
symptoms.  At one point, he did not sleep for one week, and 
at that time was involved in two fights.  After conducting a 
mental examination of the Veteran, the examiner diagnosed the 
Veteran with impulse control disorder, bipolar disorder, 
marijuana dependence, cocaine dependence in remission, and 
antisocial traits.  The examiner found the Veteran's behavior 
on examination to be very similar to the behavior documented 
in service, and that such symptoms had remained static.  The 
examiner determined that the Veteran's current psychiatric 
disabilities were not caused or aggravated by his period of 
active service.  Rather, the examiner explained that it was 
apparent the Veteran had been struggling with symptoms of 
impulsivity and aggression since childhood, had continued to 
struggle with these symptoms during service, and displayed 
the same symptoms on VA examination.  This pattern lead the 
examiner to conclude that the Veteran's psychiatric 
disability had remained unchanged throughout his life, and 
had not been aggravated by his service more than the natural 
course of the mental disease.  

The Board finds that the weight of the evidence of record in 
this case shows clearly and unmistakably that the 
manifestations of the Veteran's psychiatric disability pre-
existed his service and were not permanently worsened or 
aggravated by his service.  To the contrary, his mental 
symptoms have instead been found to be consistent throughout 
his lifetime.  Service connection is therefore not warranted. 

The Board notes that a personality disorder is not recognized 
as a disability for which VA compensation may be granted.  38 
C.F.R. §§ 4.9, 4.127 (2009).  As personality disorders are 
specifically excluded as a disease or injury for which 
service connection may be granted, the Veteran's claim for 
service connection for a psychiatric disorder is not 
warranted on the basis of such a diagnosis.

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between active service and the Veteran's 
current psychiatric disorder.  The evidence also shows that 
the Veteran's pre-existing psychiatric disorder was not 
aggravated during his period of active service.  The Board 
finds that the evidence of record weighs against such a 
finding.

The Board recognizes the Veteran's contentions that he has 
had a continuous psychiatric disorder since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (showing a pre-existing personality 
disorder) and post-service treatment records (showing no 
competent medical evidence linking the a current psychiatric 
disorder to service and competent medical evidence concluding 
that a pre-existing psychiatric disorder was not aggravated 
during service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Board is sympathetic to the Veteran's claims, and he is 
certainly competent to describe that which he experienced in 
service, his statements alone are not competent to provide 
the medical nexus and a medical professional has not made any 
such connection.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  See Jandreau, 492 F.3d at 1372.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's psychiatric disorder 
pre-existed his service and was not aggravated therein, and 
is otherwise unrelated to his active service or to any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for a 
psychiatric disorder, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, 1 Vet. App. at 49.

Left Finger Disorder

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service medical records reflect that on June 1977 entrance 
examination, the Veteran reported that he had broken his left 
wrist in 1976.  In August 1979, the Veteran displayed limited 
range of motion of his left index finger.  He had originally 
injured his left finger while boxing, and had re-injured the 
finger three months earlier while playing basketball.  There 
was no edema, with some pain on palpation.  X-ray examination 
was within normal limits.  The index finger was taped to his 
third finger.  The diagnosis was a mild finger sprain.  The 
Veteran returned a few days later stating that his left 
finger was painful.  Physical examination revealed no 
abnormalities.  There was no evidence of any significant 
injury.  The Veteran was assessed as malingering.  Later that 
month, the Veteran returned to sick-call and requested that 
his finger be broken and re-set to fix the problem, though 
this was heavily advised against.  On November 1979 
separation examination, it was noted that the Veteran had 
reported left finger problems repeatedly a few months 
earlier, though on examination, no left finger abnormality 
was found. 

The Veteran's service records demonstrate a left finger 
sprain, with no fracture.  On follow-up examination, there 
was no evidence of a significant injury to the left finger 
and X-ray examination was within normal limits.  The Veteran 
received a normal evaluation at separation from service.  
Therefore, the Board finds that the evidence does not 
demonstrate a chronic left finger disorder during the 
Veteran's service.  The Board accordingly finds that there 
was no combination of manifestations sufficient to identify a 
chronic left finger disorder during service.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection of a left 
finger disorder.  38 C.F.R. § 3.303(b).

Post-service VA treatment records dated from 1982 to 1986, 
and lengthy VA treatment records dated from November 2003 to 
October 2008, do not evidence any complaints, diagnosis, or 
treatment for a left finger disorder.

While the Veteran asserts that he is entitled to service 
connection for a left finger disorder, he has not exhibited 
that he currently suffers from a left finger disorder.  
Absent evidence of a current disability, service connection 
for a left finger disorder  must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of an current left finger disorder.  Because no left 
finger disorder has been currently diagnosed in this case, 
the Board finds that service connection for a left finger 
disorder is not warranted.

The Board has considered the Veteran's claim that he has a 
left finger disorder related to his period of active service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu, 2 Vet. 
App. at 495.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The competent evidence of record does not demonstrate that 
the Veteran has a left finger disorder.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49.

Left Otitis Externa

Service treatment records reflect that in August 1977, the 
Veteran reported pain in both ears.  Examination revealed 
otitis externa in the left ear.  The Veteran was prescribed 
topical and oral antibiotics.  On November 1979 separation 
examination, no abnormality of the left ear was reported or 
diagnosed.   The Board therefore finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is needed to 
support the Veteran's claim for service connection for left 
otitis externa.  38 C.F.R. § 3.303(b).

Post-service VA treatment records dated from 1982 to 1986, 
and lengthy VA treatment records dated from November 2003 to 
October 2008, reflect that in November 2003, the Veteran 
reported left ear pain.  He had a swollen left ear canal and 
was diagnosed with otitis externa.  VA treatment records 
dated since the Veteran filed his claim for service 
connection in October 2007, however, consistently demonstrate 
findings of normal ear examination.  November 2007 and 
January 2008 ear, nose, and throat examinations reflect 
normal findings of the ear canal.  Therefore, for the period 
under appeal, there is no evidence of record that the Veteran 
has exhibited a left ear disorder or has been diagnosed with 
otitis externa.

While the Veteran asserts that he is entitled to service 
connection for otitis externa, there is no evidence that he 
currently experiences that condition, or has experienced such 
condition throughout the appeal period.  Absent evidence of a 
current disability, service connection for otitis externa 
must be denied.  There is no competent medical evidence of 
record that currently demonstrates the presence of otitis 
externa.  Because otitis externa has not been currently 
diagnosed in this case, the Board finds that service 
connection for otitis externa is not warranted.

The Board has considered the Veteran's claim that he has 
otitis externa related to his period of active service.  
However, as a layman, he is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition. Bostain, 11 Vet. App. at 124; Routen, 142 F.3d. at 
1434; Espiritu, 2 Vet. App. at 495.  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno, 6 Vet. App. at 465.  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker, 10 Vet. App. at 67.

The competent evidence of record does not demonstrate that 
the Veteran has otitis externa.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Service connection for a psychiatric disorder is denied. 

Service connection for a left finger disorder is denied. 

Service connection for left otitis externa is denied. 



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


